DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/16/2021.
Claims 1-2, 4, 7-8, 11, 13-14, 18, 23, 26, 29, 34-35, 37 and 45-49 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-8, 11, 13-14, 18, 23, 26, 29, 34-35, 37 and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 23, 26 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222).  Further evidence is provided by Sheu et al. (US 2005/0012113) and Shao et al. (US 2014/0216542).
 Addressing claims 1, 23, 46-47 and 49, Woods discloses a photovoltaic device comprising:
	a p-type absorber layer 113 [0036] forming a junction with an n-type layer 112 [0036-0037 and 0051], wherein the absorber layer comprises cadmium and tellurium (paragraph [0034] discloses CdTe based absorber layer 113); and

a transparent interface layer 114 doped to be p+type, wherein the interface layer 114 comprises zinc and tellurium (paragraph [0034] discloses the layer 114 is Cu doped ZnTe, which is a p+type according to the evidence provided by Shao in paragraph [0021] stating that “The ZnTe layer 130 may be doped with Cu to make the layer more p-type”), and
a transparent contact layer 115 doped to be n+type (paragraph [0034] discloses the layer 115 is made of ZnO:Al, which is a known n+type material and is the same as that of current application as described in paragraph [0065] of the specification; Woods further discloses SnO2 as a material for the transparent contact layer 115 [0034]), wherein:
	the transparent interface layer 114 is disposed between the absorber layer 113 and the transparent contact layer 115 (fig. 1).

Woods is silent the transparent interface layer doped to be p+ type with a Group V dopant, a charge carrier concentration of the transparent interface layer is at least 100 times greater than a charge carrier concentration of the absorber layer and the transparent contact layer comprises cadmium tin oxide.

Korevaar discloses a photovoltaic device comprising a p-type CdTe absorber layer, like that of Woods, with carrier concentration between 1x1014 to 1x1015 per cubic centimeter [0015].  Korevaar further discloses in order to improve ohmic contact between the absorber layer and the contact layer, a thin layer of p+ material, such as ZnTe similarly to that of Woods, is provided between the p-type CdTe absorber layer and the contact layer [0017].  The p+ material has a carrier density greater than 1x1017 per cubic centimeter [0017], which is 100 times greater than the carrier density or concentration of the p-type absorber layer.

Liu discloses low resistivity contact layer made of nitrogen-doped zinc telluride with the carrier density between 1.93x1019 and 2.03x1019 cm-3 [0035] as a superior transparent interface layer between CdTe absorber layer and the contact layer than cupper doped zinc telluride [0003].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic device of Woods by replacing the copper doped ZnTe contact interface layer with the nitrogen-doped zinc telluride contact interface layer disclosed by Liu in order to eliminate the disadvantages associated with the diffusion of copper to the front junction that results in long-term stability and reliability issues when the device is used in the field (Liu, [0003]).  One with ordinary skill in the art would have also found it obvious to modify the CdTe absorber layer of Woods with the known CdTe absorber layer having the carrier concentration between 1x1014 to 1x1015 per cubic centimeter disclosed by Korevaar in order to obtain the predictable result of utilizing a p-type CdTe layer for photoelectric power in a photovoltaic cell (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic device of Woods in view of Korevaar and Liu, the limitation “a charge carrier concentration of the transparent interface layer is at least 100 times greater than a charge carrier concentration of the absorber layer” is met because the p-type CdTe layer of Korevaar has the carrier concentration between 1x1014 to 1x1015 per cubic centimeter (Korevaar, [0015]) and the nitrogen-doped ZnTe transparent interface layer of Liu has a carrier concentration between 1.93x1019 and 2.03x1019 cm-3 (Liu, [0035]).

Gessert discloses cadmium tin oxide transparent contact layer having carrier concentration between 1017 to 1022 cm-3 (claim 2, [0012]) as a superior alternative to convention SnO2 TCO material [0005-0006].  Sheu provides evidence in paragraph [0017] that cadmium tin oxide is an n-type material.

At the time of the effective filing date of the invention, one with ordinary skill I the art would have found it obvious to modify the TCO layer 115 of Woods with the cadmium tin oxide transparent contact layer disclosed by Gessert in order to improve the electron mobility and lower the resistivity of the TCO layer (Gessert, [0003]).  The carrier concentration of the cadmium tin oxide layer disclosed by Gessert qualifies it as an n+type layer.

Addressing claims 4 and 26, Gessert discloses in claim 2 that the TCO layer is a combination of doped tin oxide and cadmium tin oxide.  Gessert further discloses that doped tin oxide includes fluorine-doped tin oxide, which has enhanced optical transparency and electron mobility [0052].  Therefore, the claimed combination of fluorine-doped tin oxide and cadmium tin oxide for the TCO layer would have been obvious to one of ordinary skill in the art based on the teaching of Gessert.

Addressing claim 8, paragraph [0017] of Woods discloses the substrate is made of metal foil thus rendering the substrate as the claimed secondary conductor in contact with the transparent contact layer 115.
Addressing claim 48, the limitation of current claim is met since Woods discloses the absorber layer is CdTe, which includes zero at.% that falls within the claimed range of less than 25 at.% of Se, and Liu discloses the interface layer comprises CdTe, which includes zero at.% of Cd that falls within the claimed range of y maybe from 0 to 60 at.%.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222) as applied to claims 1, 4, 8, 23, 26 and 46-49 above, and further in view of Damjanovic et al. (US 2014/0216550).
Addressing claim 2, Woods is silent regarding the claimed absorber layer material.

Damjanovic discloses a solar cell comprising Cd, Se and Te absorber layer similarly to that of Woods; wherein, the absorber layer includes a p-type CdSexTe(1-x) layer where x is between 1 to 25 at.% [0044] or Se varies from 5 at% to 10 at% [0046] that falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the absorber layer of Woods with the absorber layer including p-type CdSexTe(1-x) as disclosed by Damjanovic in order to obtain the predictable result of forming an absorber layer having p-n junction for generating electrical current when exposed to solar radiation (Rationale B, KSR decision, MPEP 2143).

Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222) as applied to claims 1, 4, 8, 23, 26 and 46-49 above, and further in view of Zhao et al. (US 2012/0060923).
Addressing claims 7 and 29, Woods and Gessert are silent regarding the thickness of the transparent contact layer that falls within the claimed range.

Zhao discloses a transparent contact layer having a thickness between 1000 Angstroms to 4000 Angstroms [0008] that falls within the claimed range.  The transparent contact layer is made of cadmium tin oxide [0021].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the transparent contact layer of Woods in view of Gessert with the known cadmium tin oxide material having the thickness provided by Zhao in order to obtain the predictable result of providing a transparent contact layer for photovoltaic cell (Rationale B, KSR decision, MPEP 2143).

Claims 11, 13 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222) as applied to claims 1, 4, 8, 23, 26 and 46-49 above, and further in view of Hong et al. (US 2014/0216534).
Addressing claims 11, 13 and 34-35, Woods is silent regarding the claimed optical reflector layer.

Hong discloses a back reflector 116 formed on the TCO layer 114 (fig. 1, [0051]).  The back reflector 116 is made of Al, Ag or Au having a thickness between 100 to 200 nm [0051].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Woods with the back reflector disposed on the TCO layer as disclosed by Hong in order to reflect light back onto the light absorbing layer to increase photovoltaic conversion efficiency (Hong, fig. 1, [0051]).

Claims 14 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222) as applied to claims 1, 4, 8, 23, 26 and 46-49 above, and further in view of Yu et al. (US 2014/0284750).
Addressing claims 14 and 37, Woods is silent regarding an electron reflector layer disposed between the absorber layer and the interface layer.

Yu discloses a photovoltaic cell comprising an electron reflector layer 130 dispose between the absorber layer 120 and the interface layer 140 (fig. 1, [0021-0023]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Woods with the electron reflector layer 130 disposed between the absorber layer and the interface layer as disclosed by Yu in order to improve the performance of the photovoltaic device by providing an energy electron barrier (Yu, [0021-0022]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489), Gessert et al. (US 2012/0097222) and Yu et al. (US 2014/0284750).  Further evidence is provided by Sheu et al. (US 2005/0012113) and Shao et al. (US 2014/0216542).
Addressing claim 18, Woods discloses a bifacial solar cell (figs. 1 and 4) comprising:
a semiconductor layer stack defining a front surface and a back surface (figs. 1 and 4), the semiconductor stack including an n-type layer (heterojunction partner layer 112, [0036-0037 and 0051]) and a p-type absorber layer 113 [0036] comprises cadmium and tellurium (paragraph [0034] discloses CdTe based absorber layer 113);
a transparent tunnel junction 118 comprising:
a transparent interface layer 114 doped to be p+type, wherein the interface layer 114 comprises zinc and tellurium (paragraph [0034] discloses the layer 114 is Cu doped ZnTe, which is a p+type according to the evidence provided by Shao in paragraph [0021] stating that “The ZnTe layer 130 may be doped with Cu to make the layer more p-type”), and
a transparent contact layer 115 doped to be n+type (paragraph [0034] discloses the layer 115 is made of ZnO:Al, which is a known n+type material and is the same as that of current application as described in paragraph [0065] of the specification), wherein:
the interface layer 114 is disposed between the absorber layer 113 and the transparent contact layer 115,
		wherein the interface layer 114 comprises zinc and tellurium (ZnTe, [0034]); and
	wherein the transparent contact layer is a back contact for the bifacial photovoltaic device (figs. 1 and 4).

Woods is silent regarding the interface layer is doped with a Group V dopant, a charge carrier concentration of the interface layer is at least 100 times greater than a charge carrier concentration of the p-type absorber layer, the transparent contact layer comprises cadmium tin oxide and an electron reflector disposed in the claimed position.

Korevaar discloses a photovoltaic device comprising a p-type CdTe absorber layer, like that of Woods, with carrier concentration between 1x1014 to 1x1015 per cubic centimeter [0015].  Korevaar further discloses in order to improve ohmic contact between the absorber layer and the contact layer, a thin layer of p+ material, such as ZnTe similarly to that of Woods, is provided between the p-type CdTe absorber layer and the contact layer [0017].  The p+ material has a carrier density greater than 1x1017 per cubic centimeter [0017], which is 100 times greater than the carrier density or concentration of the p-type absorber layer.

Liu discloses low resistivity contact layer made of nitrogen-doped zinc telluride with the carrier density between 1.93x1019 and 2.03x1019 cm-3 [0035] as a superior transparent interface layer between CdTe absorber layer and the contact layer than cupper doped zinc telluride [0003].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic device of Woods by replacing the copper doped ZnTe contact interface layer with the nitrogen-doped zinc telluride contact interface layer disclosed by Liu in order to eliminate the disadvantages associated with the diffusion of copper to the front junction that results in long-term stability and reliability issues when the device is used in the field (Liu, [0003]).  One with ordinary skill in the art would have also found it obvious to modify the CdTe absorber layer of Woods with the known CdTe absorber layer having the carrier concentration between 1x1014 to 1x1015 per cubic centimeter disclosed by Korevaar in order to obtain the predictable result of utilizing a p-type CdTe layer for photoelectric power in a photovoltaic cell (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic device of Woods in view of Korevaar and Liu, the limitation “a charge carrier concentration of the transparent interface layer is at least 100 times greater than a charge carrier concentration of the absorber layer” is met because the p-type CdTe layer of Korevaar has the carrier concentration between 1x1014 to 1x1015 per cubic centimeter (Korevaar, [0015]) and the nitrogen-doped ZnTe transparent interface layer of Liu has a carrier concentration between 1.93x1019 and 2.03x1019 cm-3 (Liu, [0035]).

Gessert discloses cadmium tin oxide transparent contact layer having carrier concentration between 1017 to 1022 cm-3 (claim 2, [0012]) as a superior alternative to convention SnO2 TCO material [0005-0006].  Sheu provides evidence in paragraph [0017] that cadmium tin oxide is an n-type material.

At the time of the effective filing date of the invention, one with ordinary skill I the art would have found it obvious to modify the TCO layer 115 of Woods with the cadmium tin oxide transparent contact layer disclosed by Gessert in order to improve the electron mobility and lower the resistivity of the TCO layer (Gessert, [0003]).  The carrier concentration of the cadmium tin oxide layer disclosed by Gessert qualifies it as an n+type layer.

Yu discloses a photovoltaic cell comprising an electron reflector layer 130 dispose between the absorber layer 120 and the interface layer 140 (fig. 1, [0021-0023]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Woods with the electron reflector layer 130 disposed between the absorber layer and the interface layer as disclosed by Yu in order to improve the performance of the photovoltaic device by providing an energy electron barrier (Yu, [0021-0022]). 

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2009/0308437) in view of Liu et al. (US 2015/0171260), Korevaar (US 2011/0143489) and Gessert et al. (US 2012/0097222) as applied to claims 1, 4, 8, 23, 26 and 46-49 above, and further in view of Garnett (US 2010/0015753).
Addressing claim 45, Woods, Liu and Korevaar are silent regarding the interface layer comprises cadmium.

Garnett discloses a p+ CdxZn1-xTe layer formed between the p-type absorber layer and the contact [0088] to improve electrical contact.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the interface layer of Woods with the p+ CdxZn1-xTe layer disclosed by Garnett in order to improve the electrical contact between the absorber layer and the contact (Garnett, [0088]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7-8, 11, 13-14, 18, 23, 26, 29, 34-35, 37 and 45-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/10/2021